Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "D1" and "D2" have both been used to designate diameters of the impeller back plate first and second axial ends respectively; see FIG. 6 which uses D1 as the inner diameter and FIG. 11 which uses D1 as the outer diameter.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the motor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the axial gap distance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the axial gap distance" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the motor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Platz (US Patent No. 7,278,823).

Platz teaches:

limitations from claim 29, a blower (60) comprising: a blower housing comprising a first molded housing member and a second molded housing member (68, 70), the first molded housing member and the second molded housing member being joined together in a clamshell configuration (see FIG. 8); an impeller (114) within the blower housing, the impeller being rotatable about an impeller axis (see dashed vertical line in FIG. 6 from shaft 66), the impeller axis defining perpendicular axial and radial directions (vertical and horizontal directions respectively in FIG. 6), the impeller having a backplate (120) and impeller blades (122) extending axially forward from the backplate, the backplate including a backplate back surface region (upper surface of plate 120; see annotated FIG. 8 below), the backplate back surface region facing axially rearward, the impeller blades (122) having radially outer ends that combine to define an impeller outer circumference, the impeller outer circumference having an impeller outer diameter (see FIG. 13 for example); an exhaust pressure static tap (C. 10 Lines 11-18); the backplate back surface region generally circumscribing the impeller axis (see FIG. 6 and FIG. 8 wherein plate 120 circumscribes the axis of shaft 66); the blower housing having a scroll back wall (78) axially rearward of the impeller and a scroll front (~134) wall axially forward of the impeller, the scroll back wall having a scroll back wall front surface region facing the backplate back surface region (see annotated FIG. 8 below), the backplate back surface region having a shape, the scroll back wall front surface region having substantially the same shape as the backplate back surface region (the surface regions share a generally flat shape; see annotated FIG. 8 below), the backplate back surface region being spaced axially forward from the scroll back wall front surface region to form a generally uniform axial gap extending from the backplate back surface region to the scroll back wall front surface region (see annotated FIG. 8 below); the scroll back wall having an exhaust pressure static tap opening (129) adjacent the axial gap (see FIG. 7; C. 10 Lines 11-15), the exhaust pressure static tap being connected to the exhaust pressure static tap opening (via boss 131; C. 10 Lines 11-18);


    PNG
    media_image1.png
    595
    1097
    media_image1.png
    Greyscale





Allowable Subject Matter

Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art does not teach a blower as claimed, wherein the impeller includes a backplate with a backplate surface region, wherein a blower housing has a scroll back wall axially rearward of the impeller with a scroll back wall front surface; particularly wherein the backplate surface region has a first and second axial ends with respective first and second diameter circumferences such that the backplate surface area converges radially inward as the surface extends from the first end to the second end, and therein forms a uniform gap between the backplate surface area and a similarly shaped scroll back wall front surface region adjacent to which a static tap is positioned.
Platz teaches an impeller back plate region that is flat and does not converge between two different axial end points.

Regarding claim 18:
The prior art does not teach the blower as claimed for similar reasons to claim 1 above, and additionally wherein diameters of the first and second axial ends of the backplate surface region fall within the claimed percentile ranges;

Regarding claim 22:
The prior art does not teach a blower as claimed, including an impeller ring spaced forward of an impeller backplate with blades extending forward from the ring; and wherein a ratio of a scroll width to an impeller exhaust width is within the claimed range; wherein the impeller exhaust width is defined as an axial distance between an impeller ring outer circumference and an impeller blade forward end, and the scroll width is defined as a greatest axial distance from a front scroll wall to a scroll back wall of a blower housing.
Prior art to Patel (2020/0333028) teaches an impeller ring but no back plate or teaching of the claimed ratio. Prior art to Rhodes (9,004,868) teaches an impeller having a ring 26 and a back plate 36 but no blades extending forward of the ring.
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 10316860, US 2019/0374732, US 8882467 teach various ringed impeller blades;
US 5839374 teaches a blower with a static tap hole;


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746